Exhibit 10.2

Performance Share Agreement

 

 

Name of Participant:

____________________________

Target Number of Performance Shares:

_________ Shares Common Stock

Grant Date:

____________________________

Performance Period:

January 1, 2015 to December 31, 2017

 

This Performance Share Agreement (“Agreement”) evidences the grant to the
Participant by Chipotle Mexican Grill, Inc. (the “Company”) of the right to
receive shares of Common Stock of the Company, $.01 par value per share (“Common
Stock”), on the terms and conditions provided for herein pursuant to the
Chipotle Mexican Grill, Inc. 2011 Stock Incentive Plan (the “Plan”).  Except as
specifically set forth herein, this Agreement and the rights granted hereunder
are expressly subject to all of the terms, definitions and provisions of the
Plan as it may be amended and restated from time to time. Capitalized terms used
in this Agreement and not defined herein shall have the meanings attributed to
them in the Plan.

1.



Grant of Performance Shares.  Subject to the terms and provisions of this
Agreement and the Plan, the Company hereby grants to Participant the right to be
issued shares of Common Stock as provided in this Agreement, including Appendix
 A hereto (the “Performance Shares”), subject to the following conditions:

(a)



Certification by the Committee of the extent to which the Performance Goals set
forth on Appendix A have been achieved;

(b)



Participant being continuously employed (subject to the provisions of Section 2)
with the Company (as defined in the Plan) from the Grant Date through the final
day of the Performance Period; and

(c)



The satisfaction or occurrence of any additional conditions to vesting set forth
on Appendix A.

The date on which all of the conditions set forth above are satisfied is the
“Vesting Date,” and the Company will issue one share of Common Stock for each
Performance Share earned and vested to the Participant on the March 15th
immediately following the Performance Period or as soon as practicable
thereafter consistent with not violating Section 409A of the Code (the “Payout
Date”), subject to earlier payment in connection with a Change in Control under
Section 3(c).

This Agreement represents the Company’s unfunded and unsecured promise to issue
Common Stock at a future date, subject to the terms of this Agreement and the
Plan.  Participant has no rights under this Agreement other than the rights of a
general unsecured creditor of the Company.

Subject to the satisfaction of any tax withholding obligations described in
Section 6 below, Participant may elect to defer the receipt of any of the shares
of Common Stock underlying the Performance Shares by submitting to the Company a
deferral election in the form provided by the Company.  In the event Participant
intends to defer the receipt of Performance Shares, Participant must submit to
the Company a completed deferral election form no later than the Final Election
Date (as defined below). By submitting such deferral election, Participant
represents that he/she understands the effect of any such deferral under
relevant federal, state and local tax and social security laws, including, but
not limited to, the fact that social security contributions may be due upon the
Vesting Date notwithstanding the deferral election.  Any deferral election may
be amended or terminated prior to the Final Election Date.  A deferral election
shall become irrevocable on the Final Election Date and any deferral election or
revision of a deferral election submitted after the Final Election Date shall be
void and of no force or effect.  The “Final Election Date” shall be the last
business day occurring on or before the date that is six months prior to the
final day of the Performance Period, provided that in no circumstances will the
Final Election Date be later than the date Participant ceases to provide
services to the Company or the date that the making of such election causes the
Performance Shares to become subject to the excise tax pursuant to Code Section
409A.



DM_US 58370596-7.082000.0011 

--------------------------------------------------------------------------------

 

2.



 Termination of Employment. Subject to the provisions that follow in this
Section 2 and Section 3, if at any time prior to the expiration of the
Performance Period Participant’s service with the Company terminates, then
notwithstanding any contrary provision of this Agreement, the Performance Shares
subject to this Agreement will be forfeited and cancelled automatically as of
the date of such termination, and no shares of Common Stock will be issued
hereunder.

Notwithstanding the foregoing or any contrary provision in the Plan, if
Participant’s employment terminates prior to the Vesting Date as a result of
Participant’s death, or the Committee determines that such termination is in
connection with Participant’s Retirement (as defined below), or is as a result
of Participant’s medically diagnosed permanent physical or mental inability to
perform his or her job duties, then the award evidenced by this Agreement will
continue in force following the date of such termination, and, subject to any
then effective deferral election, a pro-rata portion of the shares of Common
Stock underlying the Performance Shares will be issued to Participant (or if
applicable his or her estate, heirs or beneficiaries) reflecting the period of
Participant’s continued service to the Company from and after the Grant Date
through the date of termination of Participant’s service, will be issued to
Participant on the Payout Date.  The Committee will determine the pro-rata
portion of the Performance Shares to be paid out under the following
formula:  Total number of shares of Common Stock issuable on account of
attaining the Performance Goals based upon the actual performance results during
the Performance Period multiplied by a fraction, the numerator of which is the
number of days of service following Grant Date and the denominator of which is
the number of days following the Grant Date through the final day of the
Performance Period).

For purposes of this Section 2, “Retirement” means that a Participant having a
combined Age and Years of Service (as those terms are defined below) of at least
70 and (a) has given the Chief Executive Officer of the Company or his or her
designee at least six months prior written notice of such Participant’s
retirement; (b) has agreed for a period of two years after such retirement not
to engage in any “competitive activity” with the Company (as determined from
time to time by the Committee); and (c) voluntarily terminates from service with
the Company.  The term “Age” of a Participant means (as of a particular date of
determination), the Participant’s age on that date in whole years and any
fractions thereof, and the term “Years of Service” means the number of years and
fractions thereof during the period beginning on a Participant’s most recent
commencement of employment with the Company or a subsidiary or parent of the
Company (or such other Company-associated entity as the Committee may determine
from time to time) and ending on the date of such Participant’s termination of
service with the Company or a subsidiary or parent of the Company.

3.



Change in Control.

(a)



In the event of a Change in Control that does not also constitute a “change in
the ownership or effective control of a corporation, or a change in the
ownership of a substantial portion of the assets of a corporation” under Treas.
Reg. § 1.409A-3(i)(5), then (i) the Performance Shares subject to this Agreement
shall remain outstanding, (ii) the Performance Shares shall continue to be
subject to the terms of this Agreement, and (iii) the provisions of the
first  paragraph of Section 7(b) of the Plan (regarding rights upon a Qualifying
Termination) shall not apply to such Performance Shares.

(b)



In the event of a Change in Control that is also a “change in the effective
control of a corporation” under Treas. Reg. § 1.409A-3(i)(5)(vi), then  (i) the
Performance Shares subject to this Agreement shall remain outstanding, (ii) the
Performance Shares shall continue to be subject to the terms of this Agreement,
(iii) the provisions of the first paragraph of Section 7(b) of the Plan shall
apply to such Performance Shares, and (iv) such Performance Shares shall be paid
out upon the Payout Date based upon the actual level of performance.

(c)



In the event of a Change in Control that is also a “change in the ownership of a
corporation” under Treas. Reg. § 1.409A-3(i)(5)(v) or a “change in the ownership
of a substantial portion of a corporation’s assets” under Treas. Reg.
§ 1.409A-3(i)(5)(vii) (a “Special CIC”), the Performance Shares subject to this
Agreement shall immediately vest and the Participant shall receive, within 10
days of such Special CIC, the consideration (including all stock, other
securities or assets, including cash) payable in respect of the Target Number of
Performance Shares (or, if greater, the number of Performance Shares based on
actual performance from the beginning of the Performance Period until the
Special CIC, as reasonably determined by the Committee based on available
information)  as if they were vested, issued and outstanding at the time of such
Special CIC; provided, however, that with respect to Performance Shares that are
otherwise subject to a “substantial risk of forfeiture” under Treas. Reg.
§ 1.409A-1(d) and to the extent permitted by Treas. Reg. § 1.409-3, the
Committee may arrange for the substitution for the Performance Shares with the
grant of a replacement award (the “Replacement Award”) to Participant of shares
of restricted stock of the



2

DM_US 58370596-7.082000.0011 

--------------------------------------------------------------------------------

 

surviving or successor entity (or the ultimate parent thereof) in such Change in
Control, but only if all of the following criteria are met:

(i)



Such Replacement Award shall consist of securities listed for trading following
such Change in Control on a national securities exchange;

(ii)



Such Replacement Award shall have a value as of the date of such Change in
Control equal to the value of the Target Number of Performance Shares (or, if
greater, the number of Performance Shares based on actual performance from the
beginning of the Performance Period until the Special CIC, as reasonably
determined by the Committee based on available information), calculated as if
the Performance Shares were exchanged for the consideration (including all
stock, other securities or assets, including cash) payable for shares of Common
Stock in such Change in Control transaction;

(iii)



Such Replacement Award shall become vested and the securities underlying the
Replacement Award shall be issued to the Participant on December 31, 2016, or if
such Change in Control occurs following that date shall become vested and shall
be issued on December 31, 2017, in either case subject to Participant’s
continued employment with the surviving or successor entity (or a direct or
indirect subsidiary thereof) through such date, provided, however, that such
Replacement Award will vest immediately upon and the securities underlying the
Replacement Award shall be issued within 60 days after the date that
(i) Participant’s employment is terminated by the surviving or successor entity
Without Cause, (ii) Participant’s employment is terminated  for Good Reason,
(iii) Participant’s death or (iv) Participant’s medically diagnosed permanent
physical or mental inability to perform his or her job duties;

(iv)



Notwithstanding Section 3(c), such Replacement Award shall vest immediately
prior to and the securities underlying the Replacement Award shall be issued to
Participant upon (A) any transaction with respect to the surviving or successor
entity (or parent or subsidiary company thereof) of substantially similar
character to a Change in Control, or (B) the securities constituting such
Replacement Award ceasing to be listed on a national securities exchange, in
each case so long as Participant remains continuously employed until such time;
and

(v)



The Replacement Award or the right to such Replacement Award does not cause the
Performance Shares to become subject to tax under Code Section 409A. 

Upon such substitution the Performance Shares shall terminate and be of no
further force and effect.

4.



Rights as Shareholder.  Participant shall not have any of the rights of a
shareholder with respect to the Performance Shares except to the extent that
shares of Common Stock on account of such Performance Shares are issued to
Participant in accordance with the terms and conditions of this Agreement and
the Plan.

5.



No Right to Continued Employment.  Nothing contained in this Agreement shall be
deemed to grant Participant any right to continue in the employ of the Company
for any period of time or to any right to continue his or her present or any
other rate of compensation, nor shall this Agreement be construed as giving
Participant, Participant’s beneficiaries or any other person any equity or
interests of any kind in the assets of the Company or creating a trust of any
kind or a fiduciary relationship of any kind between the Company and any such
person.

6.



Withholding Taxes.  No later than the date as of which an amount first becomes
includible in the gross income of Participant for federal income or employment
tax purposes with respect to the Performance Shares, Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding the
payment of, any federal, state, local or foreign taxes of any kind required by
law to be withheld with respect to such amount. If approved by the Committee in
its sole discretion, the minimum required withholding obligations may be settled
with a portion of the Performance Shares. The obligations of the Company under
the Plan and this Agreement shall be conditional on such payment, and the
Company shall, to the extent permitted by law, have the right to deduct any such
taxes from any payment otherwise due to the Participant.

7.



No Fractional Shares.  If any terms of this Agreement call for payment of a
fractional Performance Share, the number of Performance Shares issuable
hereunder will be rounded down to the nearest whole number.

8.



Non-Transferability of Award.  The Common Stock underlying the Performance
Shares shall not be assignable or transferable by Participant prior to their
vesting and issuance in accordance with this Agreement, except by



3

DM_US 58370596-7.082000.0011 

--------------------------------------------------------------------------------

 

will or by the laws of descent and distribution. In addition, no Performance
Shares shall be subject to attachment, execution or other similar process prior
to vesting.

9.



Applicability of the Plan.  Except as specifically set forth herein, the
Performance Shares are subject to all provisions of the Plan and all
determinations of the Committee made in accordance with the terms of the Plan.
By executing this Agreement, the Participant expressly acknowledges (i) receipt
of the Plan and any current Plan prospectus and (ii) the applicability of the
provisions of the Plan to the Performance Shares.

10.



Additional Conditions to Issuance of Performance Shares.  Notwithstanding the
occurrence of the Vesting Date or Payout Date, the Company shall not be required
to issue any Common Stock underlying the Performance Shares hereunder so long as
the Company reasonably anticipates that such issuance will violate federal or
state securities law or other applicable law; provided however, that in such
event the Company shall issue such Performance Shares at the earliest possible
date at which the Company reasonably anticipates that the issuance of the shares
will not cause such violation.

11.



Modification; Waiver.  Except as provided in the Plan or this Agreement, no
provision of this Agreement may be amended, modified, or waived unless such
amendment or modification is agreed to in writing and signed by Participant and
by a duly authorized officer of the Company, and such waiver is set forth in
writing and signed by the party to be charged, provided that any change that is
advantageous to Participant may be made by the Committee without Participant’s
consent or written signature or acknowledgement. No waiver by either party
hereto at any time of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Participant acknowledges and agrees that the Committee
has the right to amend this Agreement in whole or in part from time-to-time if
the Committee believes, in its sole and absolute discretion, such amendment is
required or appropriate in order to conform the award evidenced hereby to, or
otherwise satisfy any legal requirement (including without limitation the
provisions of Section 409A of the Code). Such amendments may be made
retroactively or prospectively and without the approval or consent of
Participant to the extent permitted by applicable law, provided that the
Committee shall not have any such authority to the extent that the grant or
exercise of such authority would cause any tax to become due under Section 409A
of the Code.

12.



Notices.  Except as the Committee may otherwise prescribe or allow in connection
with communications procedures developed in coordination with any third party
administrator engaged by the Company, all notices, including notices of
exercise, requests, demands or other communications required or permitted with
respect to the Plan, shall be in writing addressed or delivered to the parties.
Such communications shall be deemed to have been duly given to any party when
delivered by hand, by messenger, by a nationally recognized overnight delivery
company, by facsimile, or by first-class mail, postage prepaid and return
receipt requested, in each case to the applicable addresses set forth below: 

If to Participant:

to Participant’s most recent address on the records of the Company

If to the Company:

Chipotle Mexican Grill, Inc.
1401 Wynkoop Street, Suite 500
Denver, CO 80202
Attn: Director – Compensation & Benefits
Facsimile: 303-222-2500

(or to such other address as the party in question shall from time to time
designate by written notice to the other parties).

13.



Compensation Recovery.   The Company may cancel, forfeit or recoup any rights or
benefits of, or payments to, the Participant hereunder, including but not
limited to any Shares issued by the Company following vesting of the Performance
Shares under this Agreement or the proceeds from the sale of any such Shares,
under any future compensation recovery policy that it may establish and maintain
from time to time, to meet listing requirements that may be imposed in
connection with the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise.  The Company shall delay the exercise of its rights under this
Section for the period as may be required to preserve equity accounting
treatment.



4

DM_US 58370596-7.082000.0011 

--------------------------------------------------------------------------------

 

14.



Governing Law.    Except to the extent that provisions of the Plan are governed
by applicable provisions of the Code or other substantive provisions of federal
law, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law thereof.





 

CHIPOTLE MEXICAN GRILL, INC.

 

________________________________________________

By: Darlene Friedman

Chair, Compensation Committee of the Board of Directors

 

Participant Name:

 

________________________________________________

Participant

 

 

Signature Page to Performance Share Agreement

 

5

DM_US 58370596-7.082000.0011 

--------------------------------------------------------------------------------

 

 

Appendix A to Performance Share Agreement

Name of Participant:______________________

Number of Performance Shares:    The number of Performance Shares that are
earned based on results achieved during the Performance Period (as defined in
the Performance Share Agreement) is determined by multiplying the Target Number
of Performance Shares (as defined in the Performance Share Agreement) by the
Payout Percentage determined under the Performance Goal Table set forth below
based on the Company’s “Peer Group Ranking” (as defined below):

Performance Goal Table

 

Peer Group Ranking


Payout Percentage

Threshold

35%

50%

 

50%

75%

Target

65%

100%

Max

90%

200%

Straight-line interpolation shall be used to determine the Payout Percentage
when performance is between two stated levels in this table.  For example, if
the Peer Group Ranking is 60%, the Payout Percentage is 91.67%, calculated as
follows: (((60% - 50%)(100% - 75%) / (65% - 50%)) + 75%) = 91.65%.  Performance
Shares that are earned under this Appendix A shall only be issued to the
Participant to the extent that the continued employment conditions set forth in
the Performance Share Agreement have been satisfied.

For avoidance of doubt, no Performance Shares will be earned under the
Performance Goal Table set forth above if the Peer Group Ranking is less than
35%, and no more than 200% of the Target Number of Performance will be earned
under the Performance Goal Table set forth above if the Peer Group Ranking is
more than 90%.

Peer Group Ranking:   The “Peer Group Ranking, expressed as a percentage, equals
the sum of the Company’s TSR Ranking, Net Income Growth Ranking and Revenue
Growth Ranking, divided by three.

Peer Group: “Peer Group” shall mean the following companies, subject to
adjustments in accordance with the rules set forth below: Biglari Holdings,
Inc., BJ’s Restaurants, Inc., Bloomin’ Brands, Inc., Bob Evans Farms, Inc.,
Brinker International, Inc., Buffalo Wild Wings, Inc., Carrols Restaurant Group,
Inc., Cracker Barrel Old Country Store, Inc., Darden Restaurants, Inc.,
DineEquity Inc., Domino’s Pizza Inc., Dunkin’ Brands Group, Inc., Fiesta
Restaurant Group, Inc., Ignite Restaurant Group, Inc., Jack In The Box Inc.,
McDonald’s Corporation, Panera Bread Company, Papa John’s International Inc.,
Red Robin Gourmet Burgers, Inc., Ruby Tuesday, Inc., Sonic Corp., Starbucks
Corporation, Texas Roadhouse Inc., The Cheesecake Factory Incorporated, The
Wendy’s Company and Yum! Brands, Inc.  If a company in the Peer Group becomes
bankrupt, the bankrupt company will be removed from  the Peer Group for the
entire Performance Period.  If a company in the Peer Group is acquired by
another company or entity, including through a management buy-out or
going-private transaction during the Performance Period, the acquired company
will be removed from the Peer Group for the entire Performance Period.  If a
company in the Peer Group acquires another company in the Peer Group, the
acquiring company will remain in the Peer Group.  No new companies will be added
to the Peer Group during the Performance Period.

TSR Ranking:  “ TSR Ranking” ranks the “Total Shareholder Return” (as defined
below) for the Company over the Performance Period in relation to the Total
Shareholder Return for the companies in the “Peer Group”.  The TSR of the
Company and each company in the Peer Group will be ranked from highest to lowest
and the TSR Ranking will be equal to the Company’s percentile ranking.  For
example, the Company’s TSR Ranking will be at the 75% percentile if 75% of TSR
results for all the ranked companies are lower than the Company’s TSR for the
Performance Period.





DM_US 58370596-7.082000.0011 

--------------------------------------------------------------------------------

 

 

Total Shareholder Return or TSR:  “Total Shareholder Return” for the Company and
each of the respective companies in the Peer Group shall be equal to:

(Ending Value/Beginning Value)^(1/3)-1


where:

“Ending Value” is the average closing price, as reported on the securities
exchange on which the stock of the relevant company is traded, for the last
twenty (20) trading days of the Performance Period plus the dividends declared
during the Performance Period, which are presumed to be reinvested on a
quarterly basis.

“Beginning Value” is the average closing price, as reported on the securities
exchange on which the stock of the relevant company is traded, for the twenty
(20) trading days immediately preceding the first day of the Performance
Period. 

For example, if the Ending Value is $225 million and the Beginning Value is $150
million, the TSR is 14.5%.   The TSR for Company and each Peer Group Company
shall be adjusted to take into account stock splits, reverse stock splits and
extraordinary dividends and other similar extraordinary events that occur during
the Performance Period; provided however, that the Committee shall not make any
adjustment that causes the Award to fail to qualify as performance-based
compensation under Code Section 162(m) and the regulations thereunder.

Net Income Growth Ranking:  “Net Income Growth Ranking” ranks the Net Income
Growth (as defined below) for the Company over the Performance Period in
relation to the Net Income Growth for the companies within the Peer Group.  Net
Income Growth of the Company and each company in the Peer Group will be ranked
from highest to lowest and the Net Income Growth Ranking will be equal to the
Company’s percentile ranking.  For example, the Company’s Net Income Growth
ranking will be at the 75% percentile if 75% of Net Income Growth results for
the ranked companies are lower than the Company’s Net Income Growth for the
Performance Period.

Net Income Growth:  “Net Income Growth,” with respect to the Company and each of
the respective companies in the Peer Group, shall mean the average annual
percentage growth of the applicable company’s net income during the Performance
Period.   Net income shall be determined based on net income reported in the
applicable company’s audited financial statements excluding any events of an
“unusual nature” or of a type that indicates “infrequency of occurrence”, both
as described in Accounting Standards Codification Topic 225-20 (or any successor
pronouncement thereto).  For example, if a company’s reported net income for the
fiscal years ending December 31, 2014, December 31, 2015, December 31, 2016 and
December 31, 2017 were $10 million, $9 million, $10 million and $12.5 million,
respectively, the average annual percentage growth rate for that company’s net
income would be 8.7% ((-10% + (11.1%) + (25%)) / 3).

Revenue Growth Ranking:  “Revenue Growth Ranking” ranks the Revenue Growth (as
defined below) for the Company over the Performance Period in relation to the
Revenue Growth for the companies in the Peer Group.  The Revenue Growth of the
Company and each company in the Peer Group will be ranked from highest to lowest
and the Relative Revenue Growth will be equal to the Company’s percentile
ranking.  For example, the Company’s Relative Revenue Growth ranking will be at
the 75% percentile if 75% of the Revenue Growth results for the ranked companies
are lower than the Company’s Revenue Growth for the Performance Period.

Revenue Growth: “Revenue Growth,” with respect to the Company and each of the
respective companies in the Peer Group, shall mean the average annual percentage
growth rate of the applicable company’s gross revenue during the Performance
Period.  Revenue shall be determined based on reported gross revenue reported in
the applicable company’s audited financial statements excluding any events of an
“unusual nature” or of a type that indicates “infrequency of occurrence”, both
as described in Accounting Standards Codification Topic 225-20 (or any successor
pronouncement thereto).   For example, if a company’s reported gross revenue for
the fiscal years ending December 31, 2014, December 31, 2015, December 31, 2016
and December 31, 2017 were $10 million, $12 million, $13 million and $14
million, respectively, the average annual percentage growth rate for revenue
would be 12% ((20% + 8.3% + 7.7%) / 3).



DM_US 58370596-7.082000.0011 7

 

--------------------------------------------------------------------------------